Exhibit 10.20

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 (this “Amendment”), dated as of December 31, 2008, is made
by and between Serena Software, Inc., a Delaware corporation (the “Company”) and
Robert Pender Jr. (“Executive”).

WHEREAS, the Company and Executive are parties to an employment agreement dated
as of March 9, 2006 (the “Employment Agreement”);

WHEREAS, the Company and Executive desire to amend the Employment Agreement in
order to ensure compliance with Section 409A of the Internal Revenue Code of
1986, as amended;

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Company and Executive hereby agree as follows:

1. Amendment to Section 8(b)(iii)(B). Clause (i) of Section 8(b)(iii)(B) shall
hereby be deleted and replaced with the following:

“(i) execution, delivery and non-revocation of a general release of claims
against the Company, SLP and their respective affiliates (to the extent SLP or
its affiliates remain stockholders of the Company at such time (collectively,
the “Company Group”), in the form attached hereto as Exhibit B (the “General
Release”) within forty-five (45) days following the date of termination of
Executive’s employment (which General Release shall be delivered to Executive
within five (5) days following the date of such termination), and”

2. Amendment to Section 8(b)(iii)(B)(1). The Employment Agreement shall hereby
be amended by adding the following proviso to the end of the last sentence of
Section 8(b)(iii)(B)(1):

“; provided that the first payment shall be made on the fiftieth (50th) day
following the date of termination of Executive’s employment and shall include
any amounts that would have otherwise been due prior to such fiftieth
(50th) day.”

3. Amendment to Section 8(c)(iii)(B). Clause (i) of Section 8(c)(iii)(B) shall
hereby be deleted and replaced with the following:

“(i) execution, delivery and non-revocation of the General Release within
forty-five (45) days following the date of termination of Executive’s employment
(which General Release shall be delivered to Executive within five (5) days
following the date of such termination), and”

4. Amendment to Section 8(c)(iii)(B)(1). The Employment Agreement shall hereby
be amended by adding the following proviso to the end of the last sentence of
Section 8(c)(iii)(B)(1):

“; provided that the first payment shall be made on the fiftieth (50th) day
following the date of termination of Executive’s employment and shall include
any amounts that would have otherwise been due prior to such fiftieth
(50th) day.”

 

1



--------------------------------------------------------------------------------

5. Amendment to Section 8(c)(iii)(B)(2). The Employment Agreement shall hereby
be amended by adding the following proviso to the end of the last sentence of
Section 8(c)(iii)(B)(2):

“; provided that the first payment shall be made on the fiftieth (50th) day
following the date of termination of Executive’s employment and shall include
any amounts that would have otherwise been due prior to such fiftieth
(50th) day.”

6. Amendment to Section 8(e)(ii). The third and fourth sentences in
Section 8(e)(ii) shall hereby be deleted and replaced with the following:

“In the event of a reduction in benefits hereunder, the reduction of the total
payments shall apply as follows, unless otherwise agreed in writing and such
agreement is in compliance with Section 409A of the Code: (i) first, any cash
severance payments due under the Employment Agreement shall be reduced, with the
last such payment due first forfeited and reduced, and sequentially thereafter
working from the next last payment, and (ii) second, any acceleration of vesting
of any equity shall be deferred with the tranche that would vest last (without
any such acceleration) first deferred.”

7. Amendment to Section 12(h). The Employment Agreement shall hereby be amended
by adding the following three sentences to the end of Section 12(h):

“For purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. Notwithstanding anything to the contrary herein and solely
with respect to the payment of amounts or benefits that are nonqualified
deferred compensation subject to Section 409A of the Code, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of such amounts or benefits upon or
following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation of Service. Notwithstanding anything to the contrary herein,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Code: (A) the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive in any other calendar year, (B) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (C) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.”

8. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

9. Ratification. All other provisions of the Employment Agreement remain
unchanged and are hereby ratified by the Company and Executive.

[Signatures on next page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.

 

Serena Software, Inc. By:   /s/ Edward Malysz Name:   Edward Malysz Title:  
Senior Vice President,   General Counsel Date:   December 30, 2008

 

Executive By:   /s/ Robert I. Pender, Jr. Name:   Robert I. Pender, Jr. Date:  
December 30, 2008

 

3